DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (EP 2,216,266- hereinafter Clarke).
Re Claim 11:Clarke discloses a safety device for dispensing pills comprising: a blister (100) comprising at least one pill (T) located in a dimple (101) that is obstructed by a seal (102): a package (1) including an upper wall (3) including a first orifice (30) in which said dimple (101) is located, said package (1) including an interior space and further comprising a moveable wall (9) located in said interior space, wherein said blister (100) is located between said upper wall (3) and said moveable wall (9); said moveable wall (9) moveable between two positions comprising: (i) a release position (see Fig. 13) where an opening (90) in the moveable wall (9) is aligned with the seal (102) of the blister (100) to allow release of the pill (T) from the dimple (101) through the opening (90) of the moveable wall (9) by rupturing the seal (102); and, (ii) an obstructing position (see Figs. 12 and 14) where the moveable wall (9) covers the seal (102) of the blister (100) and inhibits rupturing of the seal (102) (see Figs. 1-14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Doucet et al. (US 2009/0038982 – hereinafter Doucet).
Re Claims 1 and 2:
Clarke discloses safety packaging (1), designed to accommodate a blister (100) comprising at least one pill (T) located in a dimple (101) that is obstructed by a seal (102), said packaging (1) comprising a package (at 1) including a longitudinal axis (see Fig. 1 – axis point at 5), bounding an interior space in which is located a moveable wall (9) connected to (a spring-like element, resiliently bendable) means (15), with said packaging (1) comprising at least one upper wall (3) which comprises at least one first orifice (30) designed to accommodate the dimple (101) (see Fig. 12), where said moveable wall (9) and the upper wall (3) bound a recess that is designed to position blister (100) (see Fig. 13), with said moveable wall (9) being designed to adopt two positions (see Figs. 12 and 13), namely one position for the release of at least one pill (T) (see Fig. 13) and an obstructing position designed to enclose at least one seal (102) (see Figs. 12 and 14), whereas the moveable wall (9) comprises at least one second 

Doucet teaches an elastic means (4) (see Abstract) (see Figs. 1-11).  Re Claim 2: Doucet teaches wherein the elastic means (4) comprises an elastic loop (see Abstract, see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a selection of material commonly known within the art for biasing purposes as obvious to one of ordinary skill in the art.

Further Re Claim 2:Clarke discloses wherein the means (15) comprises a loop (see Fig. 5).

Further Re Claim 9:Clarke discloses wherein the packaging (1) further comprises a bottom wall (near 4) that is arranged transversally to the upper wall, whereas the means (15) comprises a compression stop (17) that is in contact with the bottom wall (near 4) (see Fig. 7).

Further Re Claim 10:
Clarke discloses wherein the packaging (1) further comprises a lower wall (4) that is located opposite the upper wall (3), with the said lower wall (4) comprising at least one .



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Doucet and further in view of Udo Simon (DE 10,117,910 – hereinafter Simon).
Re Claim 3:
Clarke in view of Doucet discloses the device of claim 1, but fails to teach wherein the elastic means (4) comprises at least one means of grasping (see paragraph [0036]).  

Simon further in view teaches wherein a means (11) comprises at least one means of grasping (6) (see Fig. 6) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke in view of Doucet with that of Simon to allow for exterior control of the biasing means while protecting the shutter/moveable wall.


Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Doucet and Simon and further in view of Nicholas Myszak (US 2012/0125805 – hereinafter Myszak).


Simon teaches wherein a wall (between top (1) and bottom (20)) comprises an opening that makes it possible to access the (projecting) grasping means (6) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet and Simon to allow for exterior control of the biasing means while protecting the shutter/moveable wall.

Myszak further in view teaches wherein an upper wall (near 32) comprises an opening that makes it possible to access a grasping means (26) (Examiner notes that Myszak is used to show the rearrangement of parts of an actuator being in a given wall as seen in Figs. 1 and 11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke in view of Doucet and Simon with that if Myszak to provide a design preference of locating an actuator in a particular wall of a dispensing device for the intended usage.  One of ordinary skill in the art would recognize the rearrangement of parts of Simon grasping means in view of Myszak.



Clarke teaches the device of claim 1, but fails to teach wherein the means of grasping is aligned with the longitudinal axis (X, X’).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a give location for actuation of a moveable wall as taught by Doucet.

Doucet teaches wherein a means of grasping (20a, 20b) is aligned with the longitudinal axis (X, X’) (see Figs. 1-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a give location for actuation of a moveable wall as taught by Doucet.

Simon further in view teaches wherein a means (11) comprises at least one means of grasping (6) (see Fig. 6) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet and Simon to allow for exterior control of the biasing means while protecting the shutter/moveable wall.

Myszak further in view teaches grasping means located in different walls (Examiner notes that Myszak is used to show the rearrangement of parts of an actuator being in a given wall as seen in Figs. 1 and 11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated .


Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651